Name: Commission Implementing Regulation (EU) 2018/1584 of 22 October 2018 amending Regulation (EC) No 889/2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: means of agricultural production;  information and information processing;  cultivation of agricultural land;  marketing;  agricultural activity;  foodstuff
 Date Published: nan

 23.10.2018 EN Official Journal of the European Union L 264/1 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1584 of 22 October 2018 amending Regulation (EC) No 889/2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 22(1) thereof, Whereas: (1) Article 25l(3)(b) of Commission Regulation (EC) No 889/2008 (2) allows to supplement natural feed in the grow-out stage of penaeid shrimps and freshwater prawns (Macrobrachium spp.) as referred to in Section 7 of Annex XIIIa to that Regulation. For those shrimps and prawns in earlier life stages in nurseries and hatcheries supplementation of feed, in particular the need for cholesterol, is essential for their development. It is therefore necessary to extend the supplementation of feed with cholesterol to those shrimps and prawns also in their earlier life stages. (2) In accordance with Article 27(1)(f) of Regulation (EC) No 889/2008 minerals (trace elements included), vitamins, amino acids and micronutrients can be used in the processing of organic food only as far as their use is legally required in the foodstuffs in which they are incorporated. According to the judgment of the Court of Justice of the European Union in case C-137/13 (3), the use of these substances in the processing of organic food is legally required only when a provision of Union law or a provision of national law compatible therewith directly requires that that substance be added to a foodstuff in order for that foodstuff to be placed on the market. (3) Regulation (EU) 2018/848 of the European Parliament and of the Council (4) will allow the use of minerals (trace elements included), vitamins, amino acids or micronutrients in organic infant formula and follow-on formula and processed organic cereal-based foods and baby food when their use is authorised by the relevant Union legislation. In order to avoid a gap between the current interpretation of the use of these substances in foods for infants and young children and to ensure consistency with the upcoming organic legislation it is appropriate to allow their use in the production of organic baby foods for infants and young children. (4) Article 42 of Regulation (EC) No 889/2008 allows, under certain conditions and when organic reared pullets are not available, for non-organically reared pullets for egg production of not more than 18 weeks to be brought into an organic livestock unit until 31 December 2018. (5) Production of organically reared pullets for egg production is not sufficiently available, both in terms of quality and quantity, on the Union market to meet the needs of laying hen farmers. In order to allow more time for the production of organically reared pullets for egg production and to establish detailed rules for the production of organically reared pullets, the period of application of the exceptional production rules for non-organically reared pullets for egg production of not more than 18 weeks should be extended until 31 December 2020. (6) Article 43 of Regulation (EC) No 889/2008 allows the use of a maximum of 5 % of non-organic protein feed for porcine and poultry species per period of 12 months for the calendar year 2018. (7) Organic protein supply is not sufficiently available, both in terms of quality and quantity, on the Union market to meet the nutritional requirements of pigs and poultry raised on organic farms. The production of organic protein crops is still lagging behind demand. It is therefore appropriate to extend the period in which it is allowed to use a limited proportion of non-organic protein feed for porcine and poultry species until 31 December 2020. (8) Article 30(2) of Regulation (EC) No 834/2007 provides for the communication of information related to irregularities or infringements affecting the organic status of a product. Experience shows that the current tools to communicate information in case a Member State finds irregularities or infringements with regard to a product coming from that Member State need to be improved. To enhance efficiency and effectiveness, such communications should take place via the system referred to in Article 94(1) of Regulation (EC) No 889/2008. (9) In accordance with the procedure set out in Article 16(3) of Regulation (EC) No 834/2007, several Member States have submitted dossiers on certain substances to the other Member States and the Commission, in view of their authorisation and inclusion in Annexes I, II and VIIIa to Regulation (EC) No 889/2008. Those dossiers have been examined by the Expert Group for Technical Advice on Organic Production (EGTOP) and the Commission. (10) In its recommendations with regard to fertilisers (5) EGTOP concluded, inter alia, that the substances industrial lime from sugar production on the basis of sugar cane and xylite comply with the objectives and principles of organic production. Therefore, those substances should be included in Annex I to Regulation (EC) No 889/2008. (11) In its recommendations with regard to plant protection products (6) EGTOP concluded, inter alia, that the substances Allium sativum (garlic extract), COS-OGA, Salix spp. Cortex (aka willow bark extract) and sodium hydrogen carbonate comply with the objectives and principles of organic production. Therefore, those substances should be included in Annex II to Regulation (EC) No 889/2008. (12) In its recommendations with regard to products and substances used or added in organic products during certain stages of the production process and as type of treatment in accordance with Annex I A to Commission Regulation (EC) No 606/2009 (7) in the wine sector (8) EGTOP concluded, inter alia, that the substances potato proteins, yeast protein extracts and Chitosan derived from Aspergillus niger for clarification (point 10 of Annex I A to Regulation (EC) No 606/2009), inactivated yeast, autolysates of yeast and yeast hulls for addition (point 15 of that Annex), yeast mannoproteins, and Chitosan derived from Aspergillus niger for use (points 6, 35 and 44 of that Annex) comply with the objectives and principles of organic production. Therefore, those substances should be included in Annex VIIIa to Regulation (EC) No 889/2008. (13) In its recommendations with regard to products for cleaning and disinfecting (9), EGTOP concluded, inter alia, that sodium hydroxide should also be available for organic beekeeping. (14) Regulation (EC) No 889/2008 should therefore be amended accordingly. (15) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Organic Production, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 889/2008 is amended as follows: (1) in Article 25, paragraph 1 is replaced by the following: 1. For the purpose of cleaning and disinfection of frames, hives and combs, sodium hydroxide may be used. For the purpose of protecting frames, hives and combs, in particular from pests, only rodenticides (to be used only in traps), and appropriate products listed in Annex II, are permitted.; (2) in Article 25l(3), point (b) is replaced by the following: (b) the feed ration of penaeid shrimps and freshwater prawns (Macrobrachium spp.) referred to in Section 7 of Annex XIIIa may comprise a maximum of 25 % fishmeal and 10 % fish oil derived from sustainable fisheries. In order to secure the quantitative dietary needs of those shrimps and prawns, organic cholesterol may be used to supplement their diets. Where organic cholesterol is not available, non-organic cholesterol derived from wool, shellfish or other sources may be used. The option to supplement their diet with cholesterol applies both in the grow-out stage and in earlier life stages in nurseries and hatcheries.; (3) in Article 27(1), point (f) is replaced by the following: (f) minerals (trace elements included), vitamins, amino acids and micronutrients, provided that: (i) their use in food for normal consumption is directly legally required, in the meaning of being directly required by provisions of Union law or provisions of national law compatible with Union law, with the consequence that the food cannot be placed at all on the market as food for normal consumption if those minerals, vitamins, amino acids or micronutrients are not added; or (ii) as regards food placed on the market as having particular characteristics or effects in relation to health or nutrition or in relation to needs of specific groups of consumers:  in products referred to in points (a) and (b) of Article 1(1) of Regulation (EU) No 609/2013 of the European Parliament and of the Council (*1), their use is authorised by that Regulation and acts adopted on the basis of Article 11(1) of that Regulation for the products concerned,  in products regulated by Commission Directive 2006/125/EC (*2), their use is authorised by that Directive, or  in products regulated by Commission Directive 2006/141/EC (*3), their use is authorised by that Directive. (*1) Regulation (EU) No 609/2013 of the European Parliament and of the Council of 12 June 2013 on food intended for infants and young children, food for special medical purposes, and total diet replacement for weight control and repealing Council Directive 92/52/EEC, Commission Directives 96/8/EC, 1999/21/EC, 2006/125/EC and 2006/141/EC, Directive 2009/39/EC of the European Parliament and of the Council and Commission Regulations (EC) No 41/2009 and (EC) No 953/2009 (OJ L 181, 29.6.2013, p. 35)." (*2) Commission Directive 2006/125/EC of 5 December 2006 on processed cereal-based foods and baby foods for infants and young children (OJ L 339, 6.12.2006, p. 16)." (*3) Commission Directive 2006/141/EC of 22 December 2006 on infant formulae and follow-on formulae and amending Directive 1999/21/EC (OJ L 401, 30.12.2006, p. 1).;" (4) in Article 42(b), the date 31 December 2018 is replaced by 31 December 2020; (5) in Article 43, the second subparagraph is replaced by the following: The maximum percentage of non-organic protein feed authorised per period of 12 months for those species shall be 5 % for calendar years 2018, 2019 and 2020.; (6) in Article 92a, the following paragraph 1a is inserted: 1a. Where a Member State finds irregularities or infringements relating to the application of this Regulation with regard to a product coming from that Member State and bearing indications as referred to in Title IV of Regulation (EC) No 834/2007 and in Title III of this Regulation or in Annex XI to this Regulation, and if such irregularities or infringements have implications for one or more other Member States, it shall notify the Member State or States concerned, the other Member States and the Commission without delay via the system referred to in Article 94(1) of this Regulation.; (7) Annex I is replaced by the text set out in Annex I to this Regulation; (8) Annex II is replaced by the text set out in Annex II to this Regulation; (9) Annex VIIIa is replaced by the text set out in Annex III to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 189, 20.7.2007, p. 1. (2) Commission Regulation (EC) No 889/2008 of 5 September 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control (OJ L 250, 18.9.2008, p. 1). (3) Judgment of the Court of Justice of 5 November 2015, C-137/13, ECLI:EU:C:2014:2335. (4) Regulation (EU) 2018/848 of the European Parliament and of the Council of 30 May 2018 on organic production and labelling of organic products and repealing Council Regulation (EC) No 834/2007 (OJ L 150, 14.6.2018, p. 1). (5) Final Report on Fertilisers (II) https://ec.europa.eu/agriculture/organic/eu-policy/expert-advice/documents/final-reports_en. (6) Final report on plant protection (III) https://ec.europa.eu/agriculture/organic/eu-policy/expert-advice/documents/final-reports_en. (7) Commission Regulation (EC) No 606/2009 of 10 July 2009 laying down certain detailed rules for implementing Council Regulation (EC) No 479/2008 as regards the categories of grapevine products, oenological practices and the applicable restrictions (OJ L 193, 24.7.2009, p. 1). (8) Final report on Wine https://ec.europa.eu/agriculture/organic/eu-policy/expert-advice/documents/final-reports_en. (9) Final report on cleaning and disinfecting https://ec.europa.eu/agriculture/organic/sites/orgfarming/files/docs/body/final_report_egtop_on_cleaning_disinfection_en.pdf ANNEX I ANNEX I Fertilisers, soil conditioners and nutrients referred to in Article 3(1) and Article 6d(2) Note: A : authorised under Regulation (EEC) No 2092/91 and carried over by Article 16(3)(c) of Regulation (EC) No 834/2007 B : authorised under Regulation (EC) No 834/2007 Authorisation Name Compound products or products containing only materials listed hereunder: Description, compositional requirements, conditions for use A Farmyard manure Product comprising a mixture of animal excrements and vegetable matter (animal bedding). Factory farming origin forbidden A Dried farmyard manure and dehydrated poultry manure Factory farming origin forbidden A Composted animal excrements, including poultry manure and composted farmyard manure included Factory farming origin forbidden A Liquid animal excrements Use after controlled fermentation and/or appropriate dilution Factory farming origin forbidden B Composted or fermented mixture of household waste Product obtained from source separated household waste, which has been submitted to composting or to anaerobic fermentation for biogas production Only vegetable and animal household waste Only when produced in a closed and monitored collection system, accepted by the Member State Maximum concentrations in mg/kg of dry matter: cadmium: 0,7; copper: 70; nickel: 25; lead: 45; zinc: 200; mercury: 0,4; chromium (total): 70; chromium (VI): not detectable A Peat Use limited to horticulture (market gardening, floriculture, arboriculture, nursery) A Mushroom culture wastes The initial composition of the substrate shall be limited to products of this Annex A Dejecta of worms (vermicompost) and insects A Guano A Composted or fermented mixture of vegetable matter Product obtained from mixtures of vegetable matter, which have been submitted to composting or to anaerobic fermentation for biogas production B Biogas digestate containing animal by-products co-digested with material of plant or animal origin as listed in this Annex Animal by-products (including by-products of wild animals) of category 3 and digestive tract content of category 2 (categories 2 and 3 as defined in Regulation (EC) No 1069/2009 of the European Parliament and of the Council (1) must not be from factory farming origin. The Processes have to be in accordance with Commission Regulation (EU) No 142/2011 (2). Not to be applied to edible parts of the crop B Products or by-products of animal origin as below: Blood meal Hoof meal Horn meal Bone meal or degelatinised bone meal Fish meal Meat meal Feather, hair and chiquette  meal Wool Fur (1) Hair Dairy products Hydrolysed proteins (2) (1) Maximum concentration in mg/kg of dry matter of chromium (VI): not detectable (2) Not to be applied to edible parts of the crop A Products and by-products of plant origin for fertilisers Examples: oilseed cake meal, cocoa husks, malt culms B Hydrolysed proteins of plant origin A Seaweeds and seaweed products As far as directly obtained by: (i) physical processes including dehydration, freezing and grinding (ii) extraction with water or aqueous acid and/or alkaline solution (iii) fermentation A Sawdust and wood chips Wood not chemically treated after felling A Composted bark Wood not chemically treated after felling A Wood ash From wood not chemically treated after felling A Soft ground rock phosphate Product as specified in point 7 of Annex IA.2. to Regulation (EC) No 2003/2003 of the European Parliament and of the Council (3) relating to fertilisers Cadmium content less than or equal to 90 mg/kg of P205 A Aluminium-calcium phosphate Product as specified in point 6 of Annex IA.2. of Regulation (EC) No 2003/2003, Cadmium content less than or equal to 90 mg/kg of P205 Use limited to basic soils (pH > 7,5) A Basic slag Products as specified in point 1 of Annex IA.2. of Regulation 2003/2003 A Crude potassium salt or kainit Products as specified in point 1 of Annex IA.3. of Regulation 2003/2003 A Potassium sulphate, possibly containing magnesium salt Product obtained from crude potassium salt by a physical extraction process, containing possibly also magnesium salts A Stillage and stillage extract Ammonium stillage excluded A Calcium carbonate (chalk, marl, ground limestone, Breton ameliorant, (maerl), phosphate chalk) Only of natural origin A Magnesium and calcium carbonate Only of natural origin e.g. magnesian chalk, ground magnesium, limestone A Magnesium sulphate (kieserite) Only of natural origin A Calcium chloride solution Foliar treatment of apple trees, after identification of deficit of calcium A Calcium sulphate (gypsum) Products as specified in point 1 of Annex ID. of Regulation (EC) No 2003/2003 Only of natural origin A, B Industrial lime from sugar production By-product of sugar production from sugar beet and sugar cane A Industrial lime from vacuum salt production By-product of the vacuum salt production from brine found in mountains A Elemental sulphur Products as specified in Annex ID.3 of Regulation 2003/2003 A Trace elements Inorganic micronutrients listed in part E of Annex I to Regulation 2003/2003 A Sodium chloride Only mined salt A Stone meal and clays B Leonardite (Raw organic sediment rich in humic acids) Only if obtained as a by-product of mining activities B Xylite Only if obtained as a by-product of mining activities (e.g. by-product of brown coal mining) B Chitin (Polysaccharide obtained from the shell of crustaceans) Only if obtained from sustainable fisheries, as defined in Article 3(e) of Council Regulation (EC) No 2371/2002 (4) or organic aquaculture B Organic rich sediment from fresh water bodies formed under exclusion of oxygen (e.g. sapropel) Only organic sediments that are by-products of fresh water body management or extracted from former freshwater areas When applicable, extraction should be done in a way to cause minimal impact on the aquatic system Only sediments derived from sources free from contaminations of pesticides, persistent organic pollutants and petrol like substances Maximum concentrations in mg/kg of dry matter: cadmium: 0,7; copper: 70; nickel: 25; lead: 45; zinc: 200; mercury: 0,4; chromium (total): 70; chromium (VI): not detectable (1) Regulation (EC) No 1069/2009 of the European Parliament and of the Council of 21 October 2009 laying down health rules as regards animal by-products and derived products not intended for human consumption and repealing Regulation (EC) No 1774/2002 (Animal by-products Regulation) (OJ L 300, 14.11.2009, p. 1). (2) Commission Regulation (EU) No 142/2011 of 25 February 2011 implementing Regulation (EC) No 1069/2009 of the European Parliament and of the Council laying down health rules as regards animal by-products and derived products not intended for human consumption and implementing Council Directive 97/78/EC as regards certain samples and items exempt from veterinary checks at the border under that Directive (OJ L 54, 26.2.2011, p. 1). (3) OJ L 304, 21.11.2003, p. 1. (4) Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (OJ L 358, 31.12.2002, p. 59). ANNEX II ANNEX II Pesticides  Plant protection products referred to in Article 5(1) All the substances listed in this Annex have to comply at least with the conditions for use as specified in the Annex to Implementing Regulation (EU) No 540/2011 (1). More restrictive conditions for use for organic production are specified in the second column of each table 1. Substances of plant or animal origin Name Description, compositional requirement, conditions for use Allium sativum (Garlic extract) Azadirachtin extracted from Azadirachta indica (Neem tree) Basic substances (including:. Lecithins, sucrose, fructose, vinegar, whey, chitosan hydrochloride (2), and Equisetum arvense etc.) Only those basic substances as defined by Article 23 of Regulation (EC) No 1107/2009 (3) which are food as defined in Article 2 of Regulation (EC) No 178/2002 and have plant or animal origin Substances not to be used as herbicides, but only for the control of pests and diseases. Beeswax Only as pruning agent/wound protectant COS-OGA Hydrolysed proteins excluding gelatine Laminarin Kelp shall be either grown organically in accordance with Article 6d or harvested in a sustainable way in accordance with Article 6c Pheromones Only in traps and dispensers. Plant oils All uses authorised, except herbicide. Pyrethrins extracted from Chrysanthemum cinerariaefolium Pyrethroids (only deltamethrin or lambdacyhalothrin) Only in traps with specific attractants; only against Bactrocera oleae and Ceratitis capitata Wied Quassia extracted from Quassia amara Only as Insecticide, repellent Repellents by smell of animal or plant origin/sheep fat Only on non-edible parts of the crop and where crop material is not ingested by sheep or goats Salix spp. Cortex (aka willow bark extract) 2. Micro-organisms or substances produced by micro-organisms Name Description, compositional requirement, conditions for use Micro-organisms Not from GMO origin Spinosad 3. Substances other than those mentioned in Sections 1 and 2 Name Description, compositional requirement, conditions or restrictions to use Aluminium silicate (Kaolin) Calcium hydroxide When used as Fungicide, only in fruit trees, including nurseries, to control Nectria galligena Carbon dioxide Copper compounds in the form of: copper hydroxide, copper oxychloride, copper oxide, Bordeaux mixture, and tribasic copper sulphate Up to 6 kg copper per ha per year. For perennial crops, Member States may, by derogation from the previous paragraph, provide that the 6 kg copper limit can be exceeded in a given year provided that the average quantity actually used over a 5-year period consisting of that year and of the four preceding years does not exceed 6 kg. Diammonium phosphate Only as attractant in traps Ethylene Only indoor uses as plant growth regulator may be authorised. Authorisations shall be limited to professional users. Fatty acids All uses authorised, except herbicide Ferric phosphate (iron (III) orthophosphate) Preparations to be surface-spread between cultivated plants Kieselgur (diatomaceous earth) Lime sulphur (calcium polysulphide) Paraffin oil Potassium and sodium hydrogen carbonate (aka potassium/sodium bicarbonate) Quartz sand Sulphur (1) Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (OJ L 153, 11.6.2011, p. 1). (2) Obtained from sustainable fisheries or organic aquaculture (3) Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market (OJ L 309, 24.11.2009, p. 1). ANNEX III ANNEX VIIIa Products and substances authorised for use or addition in organic products of the wine sector referred to in Article 29c Type of treatment in accordance with Annex I A to Regulation (EC) No 606/2009 Name of products or substances Specific conditions, restrictions within the limits and conditions set out in Regulation (EC) No 1234/2007 and Regulation (EC) No 606/2009 Point 1: Use for aeration or oxygenation  Air  Gaseous oxygen Point 3: Centrifuging and filtration  Perlite  Cellulose  Diatomeceous earth Use only as an inert filtering agent Point 4: Use in order to create an inert atmosphere and to handle the product shielded from the air  Nitrogen  Carbon dioxide  Argon Points 5, 15 and 21: Use  Yeasts (1) Point 6: Use  Di-ammonium phosphate  Thiamine hydrochloride  Inactivated yeast, autolysates of yeast and yeast hulls Point 7: Use  Sulphur dioxide  Potassium bisulphite or potassium metabisulphite (a) The maximum sulphur dioxide content shall not exceed 100 milligrams per litre for red wines as referred to in point 1(a) of Part A of Annex I B to Regulation (EC) No 606/2009 and with a residual sugar level lower than 2 grams per litre; (b) The maximum sulphur dioxide content shall not exceed 150 milligrams per litre for white and rosÃ © wines as referred to in point 1(b) of Part A of Annex I B to Regulation (EC) No 606/2009 and with a residual sugar level lower than 2 grams per litre; (c) For all other wines, the maximum sulphur dioxide content applied in accordance with Annex I B to Regulation (EC) No 606/2009 on 1 August 2010, shall be reduced by 30 milligrams per litre. Point 9: Use  Charcoal for oenological use Point 10: Clarification  Edible gelatine (2)  Plant proteins from wheat or peas (2)  Isinglass (2)  Egg white albumin (2)  Tannins (2)  Potato proteins (2)  Yeast protein extracts (2)  Casein  Chitosan derived from Aspergillus niger  Potassium caseinate  Silicon dioxide  Bentonite  Pectolytic enzymes Point 12: Use for acidification purposes  Lactic acid  L(+)Tartaric acid Point 13: Use for deacidification purposes  L(+)Tartaric acid  Calcium carbonate  Neutral potassium tartrate  Potassium bicarbonate Point 14: Addition  Aleppo pine resin Point 17: Use  Lactic bacteria Point 19: Addition  L-Ascorbic acid Point 22: Use for bubbling  Nitrogen Point 23: Addition  Carbon dioxide Point 24: Addition for wine stabilisation purposes  Citric acid Point 25: Addition  Tannins (2) Point 27: Addition  Meta-tartaric acid Point 28: Use  Acacia gum (2) (= gum arabic) Point 30: Use  Potassium bitartrate Point 31: Use  Cupric citrate Point 31: Use  Copper sulphate Point 35: Use  Yeast mannoproteins Point 38: Use  Oak chips Point 39: Use  Potassium alginate Point 44: Use  Chitosan derived from Aspergillus niger Point 51: Use  Inactivated yeast Type of treatment in accordance with Annex III, point A(2)(b) to Regulation (EC) No 606/2009  Calcium sulphate Only for vino generoso  or vino generoso de licor  (1) For the individual yeast strains: if available, derived from organic raw material. (2) Derived from organic raw material if available.